Citation Nr: 0731199	
Decision Date: 10/03/07    Archive Date: 10/16/07


DOCKET NO.  06-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), to include whether 
a reduction of a 70 percent rating to 50 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1970.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  Procedurally, the veteran filed a 
claim for an increased rating for PTSD, evaluated as 70 
percent disabling, in August 2005.  Following development of 
the claim, the RO proposed a rating reduction from 70 to 50 
percent in January 2006.  In April 2006, the reduced the 
evaluation for PTSD to 50 percent effective July 1, 2006.  
The issue on the title page has been rephrased to better 
reflect the claim on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is presumed to seek the maximum benefit 
available).  In May 2007, the veteran appeared and testified 
before the undersigned at a Travel Board hearing held at the 
Providence RO.  The hearing transcript is associated with the 
claims folder.


FINDINGS OF FACT

The veteran's PTSD, which results in less than total social 
and occupational impairment, has not shown improvement under 
the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2007).  The notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  A section 5103 notice 
for an increased rating claim might require notice for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2007).

The veteran filed a claim for increased rating in August 
2005.  An RO letter dated August 2005, that preceded the 
initial adjudication, advised him of the types of evidence 
and information deemed necessary to substantiate his claim 
and the relative duties upon himself and VA in developing his 
claim.  He was advised to inform the RO about any additional 
evidence or information he wanted considered or to submit 
such evidence himself directly.  During a September 2005 PTSD 
examination, he reported having received no treatment for his 
PTSD.  He further reported that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) for nonservice-connected congestive heart failure.  

By letter dated January 2006, the RO notified the veteran of 
a proposal to reduce his rating for PTSD from 70 percent to 
50 percent disabling.  The veteran was afforded a 60-day 
period to present additional evidence to show that 
compensation payments should be continued at the 70 percent 
level.  See 38 C.F.R. § 3.105(e) (2007).  He was further 
afforded a 30-day period to request a predetermination 
hearing.  See 38 C.F.R. § 3.105(i) (2007).  After receipt of 
additional evidence and expiration of the 60-day period, the 
RO issued a decision in April 2006 reducing the evaluation 
for PTSD from 70 percent to 50 percent disabling effective 
July 1, 2006.  38 C.F.R. § 3.105(i)(2)(i) (2007).  

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the preadjudicatory RO letter in August 2005 substantially 
complied with the VCAA mandates with the exception of 
advising him of the criteria for establishing an effective 
date of award.  The January 2006 RO letter advised him of the 
potential application of an effective date for a reduced 
rating.  In addition to providing VCAA notice, the RO also 
observed the due process provisions pertaining to rating 
reduction cases.  See 38 C.F.R. § 3.105(e) (2007).  The Board 
finds that the veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes all 
available VA treatment records.  There are no outstanding 
requests to obtain private medical records for which the 
veteran has both identified and authorized VA to obtain on 
his behalf.  VA provided the veteran examination in September 
2005.  Additional VA examination is not warranted as there is 
no evidence of increased severity of disability since the 
September 2005 VA examination.  VAOPGCPREC 11-95 (Apr. 7, 
1995).  The veteran reports an award of SSA disability 
benefits based on non-service connected congestive heart 
failure.  It is not claimed, or suggested by the medical 
evidence, that the veteran manifests any of the 
symptomatology supporting a 100 percent schedular rating for 
PTSD.  On the facts of this case as alleged by the veteran, 
there is no reasonable possibility that the SSA records would 
contain any relevant information that could justify a 100 
percent schedular rating for PTSD.  The evidence of record is 
sufficient to decide the claim, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.

II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
reviews all the evidence in the veteran's claims folder, but 
only summarizes the relevant evidence where appropriate, and 
its analysis focuses specifically on what the evidence shows, 
or fails to show, on each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.130.  With respect to evaluating psychiatric 
disabilities, the symptoms cited in the rating criteria are 
"not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The currently assigned 50 percent rating for PTSD, under 
Diagnostic Code 9411, contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM-IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2007).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

Substantively, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) are not applicable in the 
instant case since they apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  In the instant case, 
the 70 percent disability evaluation for PTSD had been in 
effect less than five years (from June 17, 2002 to July 1, 
2006)), prior to the rating reduction.  However, the 
provisions of 38 C.F.R. § 3.344(c) do apply, which state, in 
pertinent part: "Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating."

Historically, the veteran filed his original service 
connection claim in June 2002.  Evidence associated with the 
claims folder included evaluation reports from the VA clinic 
and the Vet Center that same month.  This evidence showed 
veteran to be unemployed.  His VA clinic assessment noted him 
to be tense when asked about his combat experiences, and not 
being able to maintain eye contact.  The Vet Center mental 
status evaluation showed him to be unkempt, anxious, having 
retarded speech, labile effect, agitated motor activity, and 
short memory function.  There was evidence of disorganized 
thinking.  He had sleep disturbance, decreased libido, low 
energy and homicidal thoughts without plan.  Otherwise, he 
had an above-average intelligence, was fully oriented and 
showed fair judgment.  There were no delusions, 
hallucinations or suicidal thoughts.  His post-military 
history was significant for problems with authority figures, 
alcohol usage and three failed marriages.  He was diagnosed 
with chronic, delayed onset PTSD.

In pertinent part, a July 2002 letter from a Vet Center 
Readjustment Counseling Therapist stated as follows:

... [The veteran] was exposed to trauma and on 
several occasions he witnessed his Co. being killed 
off by the enemy.  He himself was wounded in action 
and received the Purple Heart.  This veteran has 
had difficulties with readjustment; he continues to 
have distressing dreams of combat.  He avoids 
activities associated with military; he has short-
term memory deficit; and he has a diminished 
interest in activities he once enjoyed.  This 
decorated combat veteran has difficulty sleeping; 
his concentration is poor, he is irritable and 
displaces anger, and is vigilant to surroundings 
and area.  It is the writer's belief that [the 
veteran] is severely impaired from his combat 
experiences...

VA PTSD examination in October 2002 additionally reported 
that the veteran had a post-service history of multiple jobs 
ranging from landscaping, driving a truck and as a dishwasher 
on an oil rig.  His job on the oil rig allowed him to be 
isolated, but he stopped working in March 2002 as a result of 
congestive heart failure.  He described having a good 
relationship with his daughter.  He endorsed PTSD symptoms of 
occasional nightmares with early awakening, intrusive 
ideation with physiological symptoms such as heart racing and 
sweating, brief flashbacks with loss of orientation, 
substantial avoidance, avoidance of war experiences, social 
isolation, numbing of emotions, thoughts of foreshortened 
future, persistent sleep difficulty, anger, irritability, 
concentration difficulty, startle response and 
hypervigilance.  On mental status examination, he was 
casually dressed and appropriately groomed.  He was friendly 
and cooperative during the interview.  He was oriented with 
clear and coherent thought processes.  He denied delusions or 
hallucinations.  His eye contact was good.  His affect was 
appropriate and his mood was euthymic.  There was no serious 
memory loss.  He was negative for obsessive or ritualistic 
behavior.  His rate and flow of speech was normal.  He 
reported occasional attacks.  He had some depressed mood that 
never persisted more than hours or days.  The examiner 
diagnosed PTSD and assigned a GAF score of 48.  The examiner 
elaborated as follows:

The [GAF] score of 48 reflects the serious 
impairment that this veteran experiences with no 
close relationships outside of a recent re contact 
with his daughter, and a very intermittent and 
sporadic work history, i.e. inability to stay in 
the same job.  He has also symptoms of moderate to 
severe intensity...

This veteran reports a fairly normal childhood.  
His psychosocial status and functioning throughout 
the years has impaired particularly in the areas of 
relationships and ability to maintain employment.  
He is extremely isolated.  His isolation and work 
impairment appears to be directly due to his PTSD 
symptoms.   His isolation seems to be a direct 
effect of his fear of getting close and losing 
somebody he cares about, as well as avoidance of 
potential triggers of irritability, anger or 
memories of Vietnam.  His difficulty with 
employment appears to be due to the anger that gets 
triggered when he is under a supervisory situation.  
When he is able to work alone he does much better.  
There are no other disorders, which are present 
that would be related to such impairment...

On this evidence, the RO's October 2002 rating decision 
assigned a 70 percent initial rating for the veteran's PTSD.

The veteran filed a claim for an increased rating in February 
2005.  His VA clinical records do not reflect treatment for 
PTSD.  On VA PTSD examination in September 2005, he reported 
living alone in public housing for the last three years.  He 
had not worked since an award of SSA disability benefits in 
2002.  He had not received any PTSD treatment since his Vet 
Center evaluation.  He felt that no employer would hire him 
due to his PTSD and congestive heart failure.  He described 
himself as mostly "killing time" by watching television and 
movies and reading.  With nice weather, he sat outside and 
interacted with his neighbors.  He had regular contact, and 
generally got along with, with his daughter and his three 
grandchildren.  He also had a veteran friend with whom he 
socialized.  He did not desire PTSD treatment which would 
make him dwell in the past.  He described occasional episodes 
of intrusive thoughts and awakening in a sweat.  He had 
physiological anxiety responses to loud voices and violence 
in movies.  On mental status examination, he presented as 
casually dressed, adequately groomed, and looking his stated 
age.  He was very tan as if he was spending a lot of time 
outdoors.  He was appropriate, cooperative, friendly, and had 
a sense of humor.  His affect was appropriate and consistent 
with his described mood.  His speech was normal in rate, 
volume and articulation.  His thought processes were logical 
with appropriate content.  He was fully oriented with no 
evidence of delusional processes.  He denied experiencing 
audio or visual hallucinations, or having homicidal or 
suicidal ideations.  He performed well on cognitive 
functioning testing.  His abstract reasoning, as well as 
remote and immediate memory, were all intact.  The examiner 
offered a diagnosis of PTSD, and provided the following 
summary of findings:

In summary, this veteran does continue to meet 
criteria for a diagnosis of PTSD associated with 
exposure to combat trauma in Vietnam.  However, 
there was no notable increase in the severity of 
his symptoms.  He does experience some 
physiological anxiety associated with certain 
Vietnam-related triggers, avoids going into any 
wooded situations, avoids talking about his combat 
traumas, has some restriction of affect, has 
difficulty forming close relationships, has a mild 
sleep disturbance, some irritability and an 
exaggerated startle response with some mild 
hypervigilance.  However, he did not indicate any 
significant depression and does not have any 
suicide ideation or ever experience any panic 
attacks.  He is not abusing any drugs or alcohol.  
The veteran has not worked since 2002 since he has 
been on Social Security Disability for congestive 
heart failure.  He has had significant heart 
problems and had to have a coronary artery bypass 
graft in 2003.  He indicated that he feels that his 
heart problems combined with PTSD cause him to be 
unemployable.  In addition, he is experiencing 
worsening headaches that are happening more often.  
It is this examiner's opinion that the veteran's 
PTSD has not significantly worsened and that by 
itself it does not cause him to be unemployable.  
His physical health and recurrent headaches likely 
do cause unemployability, and these are likely 
exacerbated by his PTSD.

In May 2007, the veteran testified about his PTSD symptoms 
since he was assigned a 70 percent evaluation.  His daily 
activities primarily involved watching television.  He had 
some relationships with his neighbors but, due to easy 
irritation, he had a tendency to get into verbal conflicts.  
He indicated having no true friends.  He had a tendency to 
forget things.  He did not drive because he became easily 
aggravated.  His primary PTSD symptoms involved his 
irritability and social isolation.  He also referred to his 
stress aggravating his service connected migraine headaches.  
He last worked in 2002 due to congestive heart failure.  

After review of the medical evidence, and having the benefit 
of the veteran's testimony, the Board is not convinced at 
this time that the veteran's PTSD has improved to the extent 
of warranting a rating reduction.  The September 2005 VA 
examination report, that forms the basis for the rating 
reduction, reflects medical opinion that the veteran's PTSD 
"has not significantly worsened" since VA examination in 
2002.  This examiner neither offered an opinion as to whether 
the veteran's PTSD symptoms had improved nor provided a GAF 
score which could provide an objective measurement of an 
overall improvement of the veteran's psychological, social, 
and occupational functioning.  To the extent that the 
September 2005 VA examination report reflects a decrease in 
the frequency and intensity of PTSD symptomatology, the Board 
notes that the veteran has not worked making it difficult to 
determine on one examination whether an actual improvement 
has occurred in his ability to function under the ordinary 
conditions of life and work.  See 38 C.F.R. § 4.10 (2007) 
(reminding rating personnel that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity).  
Accordingly, the Board finds that the veteran's PTSD is not 
shown to have improved to an extent warranting a rating 
reduction.  The veteran's claim to restore his 70 percent 
rating for PTSD, therefore, is granted.

As the veteran's 70 percent rating has been restored, the 
issue remains as to whether he is entitled to the next higher 
100 percent rating.  The veteran describes social impairment 
that is less than total as he maintains relations with his 
daughter and his three grandchildren.  He also has some 
interrelationship with his neighbors.  The VA examiner in 
September 2005 found that the veteran's PTSD, by itself, did 
not cause him to be unemployable.  There is no allegation, or 
evidence, that the veteran's PTSD manifests itself with 
symptomatology such as gross impairment in thought processes 
or communication, delusions, hallucinations, grossly 
inappropriate behavior, a danger of hurting others, inability 
to perform activities of daily living or disorientation.  The 
weight of the lay and medical evidence establishes that the 
veteran's PTSD does not result in, or more closely 
approximate, total occupational and social impairment.  The 
claim for a rating in excess of 70 percent, therefore, is 
denied.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran's PTSD has not resulted in any 
hospitalizations.  In fact, he has not pursued clinical 
treatment on an outpatient basis.  He believes that his PTSD 
contributes to his unemployability.  His 70 percent rating 
for PTSD contemplates loss of working time commensurate with 
his level of disability.  38 C.F.R. § 4.2 (2007).  His 
medical records do not disclose any abnormal effects of his 
PTSD.  The medical opinion of record indicates that the PTSD, 
alone, is not of sufficient severity to result in 
unemployability.  There is no objective evidence that his 
PTSD has caused interference with employment beyond that 
contemplated by his currently assigned 70 percent rating.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).




ORDER

The claim of entitlement to restoration of a 70 percent 
rating for PTSD is granted, subject to the regulations 
governing the payment of monetary benefits.

The claim for a rating in excess of 70 percent for PTSD is 
denied.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


